In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-1706
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.

WILLIE GONZALEZ,
                                              Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                      Southern District of Illinois.
        No. 3:13-cr-30201-DRH-1 — David R. Herndon, Judge.
                     ____________________

   ARGUED JANUARY 27, 2016 — DECIDED MARCH 25, 2016
                     ____________________

   Before POSNER, KANNE, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. A jury found appellant Willie
Gonzalez guilty of conspiracy to distribute methampheta-
mine, 21 U.S.C. §§ 846, 841(a)(1), possession with intent to dis-
tribute methamphetamine, § 841(a)(1), and possession of a
firearm in furtherance of a drug-trafficking crime, 18 U.S.C.
§ 924(c)(1)(A). He was sentenced to concurrent terms of 360
months in prison for the drug crimes plus a consecutive 60
months for the firearm offense.
2                                                    No. 15-1706

    On appeal he challenges only the sufficiency of evidence
on his conviction on the drug possession count, arguing that
the government failed to prove beyond a reasonable doubt
that he possessed the four pounds of methamphetamine
found in the lining of a cooler in a co-defendant’s home in a
search on September 15, 2013, where both the co-defendant
and Gonzalez were present. The issue on appeal is whether a
rational jury could have found beyond a reasonable doubt
that Gonzalez possessed the drugs. See Jackson v. Virginia,
443 U.S. 307, 318–19 (1979); United States v. Salinas, 763 F.3d
869, 877 (7th Cir. 2014). We affirm.
I.   Constructive Possession
    The government offered sufficient circumstantial evi-
dence that Gonzalez had constructive possession of the meth-
amphetamine. Constructive possession is sufficient to prove
criminal possession under 21 U.S.C. § 841. United States v.
Lawrence, 788 F.3d 234, 239–40 (7th Cir. 2015); United States v.
Cejas, 761 F.3d 717, 728 (7th Cir. 2014). A defendant construc-
tively possesses an item over which he exercises “ownership,
dominion, authority, or control.” United States v. Parra, 402
F.3d 752, 761 (7th Cir. 2005).
    The government had to prove that Gonzalez had “the au-
thority—not legal authority, but the ‘recognized authority in
his criminal milieu’—to possess and determine the disposi-
tion” of the methamphetamine in the cooler. See United States
v. Starks, 309 F.3d 1017, 1022 (7th Cir. 2002) (internal citations
omitted); see also United States v. Griffin, 684 F.3d 691, 695
(7th Cir. 2012) (intent to control item required for constructive
possession includes control through others); United States v.
Manzella, 791 F.2d 1263, 1266 (7th Cir. 1986) (constructive pos-
session is designed “to take care of such cases as that of a drug
No. 15-1706                                                      3

dealer who operates through hirelings who have physical
possession of the drugs,” and drugs need not be on premises
defendant occupies).
    The government’s theory was that Gonzalez, headquar-
tered in California, distributed methamphetamine in the St.
Louis, Missouri area through co-defendant Daniel Hernan-
dez, in whose home the drugs were found, and that Gonzalez
had recently shipped the drugs to Hernandez for distribution
under Gonzalez’s direction. To prove Gonzalez’s constructive
possession, the government needed to prove that the drugs
recovered were those sent by Gonzalez and that he main-
tained control over the drugs after they were shipped to Her-
nandez. We turn to the government’s evidence, giving the
government the benefit of any conflicts in the evidence and
reasonable inferences from the evidence. See United States v.
Patel, 778 F.3d 607, 619 (7th Cir. 2015); Griffin, 684 F.3d at 693.
II. The Government’s Evidence
    In early 2013 an informant bought methamphetamine
from a street dealer in St. Clair County, Illinois, across the
river from St. Louis. Agents of the federal Drug Enforcement
Administration worked their way up the supply chain to
Zachary Weil, an area resident. When confronted by the DEA,
Weil acknowledged he had been distributing “ice,” a street
name for a particularly potent form of methamphetamine hy-
drochloride. Weil agreed to cooperate. He identified his sup-
pliers as Daniel Hernandez and defendant Willie Gonzalez,
also known as “Smokey” and “Bullet” respectively.
  Weil’s relationship with Gonzalez had begun in 2011. Weil
owed money to another drug dealer, so Gonzalez let Weil
work for him to earn money to pay off that debt. Weil’s first
4                                                 No. 15-1706

load was five pounds of methamphetamine. During the first
few months of 2013, Weil had sold 30 to 60 pounds of meth-
amphetamine provided by Gonzalez, priced between $16,000
and $20,000 per pound. (Weil had another supplier from Las
Vegas who was investigated separately by DEA agents in Mis-
souri.) Gonzalez lived in California but told Weil that he
would designate Hernandez as a local go-between to provide
Weil with drugs and collect money from him. Once Hernan-
dez was involved in the operation, Weil received all drugs
from Hernandez and delivered all money to him. Gonzalez
remained in charge of the operation.
    Beginning in July 2013, Weil made a series of recordings of
telephone conversations with Hernandez and Gonzalez and
meetings with Hernandez. During a conversation on July 19,
2013, Weil and Hernandez discussed a quantity of metham-
phetamine that Hernandez had provided to Weil without
Gonzalez’s permission. During that conversation the two men
also discussed a $5,000 payment that Weil had made to Her-
nandez toward his outstanding debt, but which Hernandez
had not yet reported to Gonzalez. Weil and Hernandez dis-
cussed these same subjects again on July 25.
    Hernandez also told Weil that Gonzalez intended to send
a courier to St. Clair County with a new load of methamphet-
amine. In later conversations Hernandez told Weil that Gon-
zalez planned to travel to Illinois but would send the courier
with the drugs ahead of his arrival. They also discussed the
possibility of working with Gonzalez to sell cars to pay off
some of their debts, as well as the fact that Gonzalez was sup-
posed to pay Hernandez’s rent but had not done so for several
months.
No. 15-1706                                                   5

    In August 2013, six men beat Weil—his nose and an eye
socket were broken—and then put him on the telephone with
Gonzalez, who told Weil that he had discovered accounting
errors and demanded the money he was owed. In the weeks
following that beating, Weil and Gonzalez spoke by telephone
several more times. Gonzalez disclosed that he knew Hernan-
dez had misreported the amount Weil owed him. The discrep-
ancy, said Gonzalez, was the reason he had ordered the beat-
ing. Gonzalez added that he would wait to square Weil’s ac-
count until after sending more drugs to Illinois. Gonzalez con-
firmed, as Hernandez had told Weil previously, that a courier
would arrive with the methamphetamine before Gonzalez
himself would arrive. Gonzalez said he would be “out there
in a little bit,” and he told Weil to line up buyers for the new
shipment.
   On September 14, 2013, Hernandez told Weil that he had
received the drugs and that Gonzalez was coming later in the
day. Weil set up a controlled buy of two ounces. Weil later
proposed increasing the amount to half a pound. Hernandez
replied that he would need approval from Gonzalez. Later
that same day, Weil received half a pound from Hernandez.
    On September 15 investigators executed a search warrant
at Hernandez’s apartment in St. Clair County. Four people, in-
cluding Hernandez and Gonzalez, were present. The investi-
gators found approximately four pounds of “ice” in the lining
of a cooler located in a bedroom. The investigators also recov-
ered packaging (some of which had “residue” on it that inves-
tigators thought “probably” came from the half a pound sold
to Weil the day before), two guns, an accounting ledger, and
vehicle titles.
6                                                    No. 15-1706

     Gonzalez, Hernandez, Weil, and the dealers who led the
DEA to Weil were charged together in a multi-count indict-
ment. In Count 2, the only one at issue, Gonzalez and
Hernandez were charged with possessing the methampheta-
mine found in Hernandez’s apartment on September 15. All
defendants except Gonzalez pled guilty, and all but Her-
nandez testified against Gonzalez. Five investigators also tes-
tified and acknowledged that no fingerprints or other forensic
evidence tied Gonzalez to the items recovered at Hernandez’s
apartment. Gonzalez did not testify or call any witnesses.
III. Analysis
    Gonzalez argues that the government relied on his “mere
presence” at Hernandez’s apartment to connect him to the
methamphetamine found in the cooler and thus failed to
show constructive possession. He compares his case to United
States v. Herrera, 757 F.2d 144 (7th Cir. 1985), and United States
v. Windom, 19 F.3d 1190 (7th Cir. 1994).
   In Herrera, the defendant was arrested after leaving a resi-
dence with a brown paper bag containing heroin. Herrera, 757
F.2d at 147. He was convicted of, among other things, posses-
sion of heroin found in a footlocker within the residence. We
reversed that conviction: “The only certain link between Her-
rera and the footlocker is that the footlocker was in the house
when Herrera picked up the heroin.” Id. at 150.
    Similarly, in Windom the police made a controlled buy of
heroin from a house where the defendant was found during
a later search. He had a large sum of cash, including $20 from
the controlled buy. Windom, 19 F.3d at 1193. The defendant
was convicted of, among other counts, possession of heroin
No. 15-1706                                                      7

found in a backpack located in the house. Because no evi-
dence was introduced linking Windom to the backpack, we
also reversed that conviction. Id. at 1200–01. In neither case
did the defendant have sufficient ties to the location from
which possession of the drugs reasonably could be inferred.
   Gonzalez, however, had a substantial tie to Hernandez’s
apartment: he paid the rent. Hernandez complained that he
had not done so for several months, but the tie was still rele-
vant in connecting Gonzalez to the drugs in Hernandez’s
apartment. And there was much more circumstantial evi-
dence that Gonzalez had at least joint possession of the four
pounds of methamphetamine in Hernandez’s apartment.
    Gonzalez argues that there was insufficient evidence of a
connection between him and the four pounds of methamphet-
amine because, in their recorded conversations, he, Weil, and
Hernandez had discussed a large shipment of methampheta-
mine only in vague terms and had never discussed specific
quantities or how the drugs would be packaged. It is true that
no eyewitness testimony linked the expected shipment with
the methamphetamine in the cooler, nor did any forensic test-
ing match the drugs sold to Weil on September 14 with the
drugs found in the cooler.
    Unlike Herrera and Windom, however, there was strong cir-
cumstantial evidence of control by Gonzalez. The timing of
the conversations about the shipment, which led up to the sale
to Weil the day before the seizure, allowed the jury to infer
that the drugs recovered were those sent by Gonzalez.
See United States v. Jones, 763 F.3d 777, 800 (7th Cir. 2014) (con-
structive possession was proven because, in part, during
weeks leading up to seizure of crack cocaine, defendant had
sought to obtain distributable quantities of crack).
8                                                 No. 15-1706

   From July through the beginning of September, Gonzalez,
Hernandez, and Weil had discussed Gonzalez’s plan to travel
from California to Illinois after sending ahead a shipment of
methamphetamine. On September 14, Hernandez told Weil
that the drugs had arrived and that Gonzalez would be arriv-
ing later that day. That same day Weil purchased half a pound
of methamphetamine from Hernandez. The following morn-
ing, investigators found Gonzalez in Hernandez’s apartment
along with Hernandez, four pounds of methamphetamine,
and discarded packaging that tied the drugs found in the
apartment with the half a pound delivered by Hernandez the
night before to Weil.
   Additional evidence showed that, during the months be-
fore the September 2013 seizure, Gonzalez had maintained
control over drugs after they were sent from California to
Hernandez. Weil testified that he was required to do business
with Gonzalez through Hernandez; Hernandez received
drugs from Gonzalez and doled them out to Weil, who would
pay Hernandez instead of Gonzalez directly. These arrange-
ments provide strong circumstantial support that Gonzalez
had at least joint possession over large quantities of drugs in
Hernandez’s apartment. See United States v. Hernandez, 13 F.3d
248, 252 (7th Cir. 1994) (“The conclusion that Serrano had the
power to possess the cocaine is further supported by the evi-
dence that between the two of them, Serrano was in charge.”);
United States v. McAnderson, 914 F.2d 934, 947–48 (7th Cir.
1990) (finding evidence of constructive possession of firearms
when high-ranking member of gang participated in recorded
conversations planning use of firearms); United States v.
Espinoza, 684 F.3d 766, 777 (8th Cir. 2012) (finding sufficient
evidence of constructive possession when defendant was
No. 15-1706                                                 9

aware of shipments to stash house, directed others’ sales from
stash house, and received proceeds from those sales).
    Along with the drugs, the investigators recovered an ac-
counting ledger that, as one agent testified, “had numbers
matching what Daniel Hernandez and Zach Weil were talking
about on recordings.” And despite Gonzalez’s current asser-
tion to the contrary, there is no evidence that Hernandez had
another methamphetamine supplier. It is true that Hernandez
gave Weil amounts of methamphetamine without Gonzalez’s
permission. But the fact that the two men felt compelled to
hide these transactions from Gonzalez, who was angry when
he discovered Hernandez’s inaccurate accounting, shows that
Hernandez was not allowed to act without permission from
Gonzalez. Hernandez needed permission to sell Weil just half
a pound of methamphetamine, as opposed to two ounces, the
night before Gonzalez’s arrest. The government thus pre-
sented sufficient evidence to allow the jury to conclude be-
yond a reasonable doubt that Gonzalez maintained control
over the drugs in Hernandez’s apartment. See Starks, 309 F.3d
at 1022 (“Constructive possession need not be exclusive, and
can be shared with others.”).
    A rational jury could find from the evidence at trial both
that the drugs recovered were the same drugs discussed in
the recordings—the shipment that Gonzalez planned to send
by courier from California ahead of his own his arrival—and
that Gonzalez retained control over those drugs after they ar-
rived in Illinois. Gonzalez’s conviction on the possession
count is
                                                AFFIRMED.